DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This Office Action is responding to applicant’s amendment filed on 2/8/2021.  Claims 1, 6, and 17 have been amended.  Claims 12-14 have been withdrawn from consideration.

Response to Arguments
	The 112 rejections have been withdrawn in view of applicant’s amendment.
	The Washburn and Cheetham and Poterack references have been withdrawn in view of applicant’s amendment.
	Claims 7-11 and 15-16 previously indicated as having allowable have been regrettably withdrawn in view of the following rejection to newly founded Cross reference.

Claim Objections
Claim 1 is objected to because it recites the bite pads in lines 2-4 and 6.  Appropriate correction is required.  Applicant might consider reciting the pair of bite pads instead.
Claim 3-4 are objected to because it recites the bite pads in line 2.  Appropriate correction is required.  Applicant might consider reciting the pair of bite pads instead.

the bite pads in line 1.  Appropriate correction is required.  Applicant might consider reciting the pair of bite pads instead.
Claim 6 is objected to because it recites the bite pads in lines 2 and 4.  Appropriate correction is required.  Applicant might consider reciting the pair of bite pads instead.
Claim 7 is objected to because it recites the bite pads in line 2.  Appropriate correction is required.  Applicant might consider reciting the pair of bite pads instead.
Claim 10 is objected to because it recites the bite pads in line 3.  Appropriate correction is required.  Applicant might consider reciting the pair of bite pads instead.
Claim 11 is objected to because it recites the bite pads in line 2.  Appropriate correction is required.  Applicant might consider reciting the pair of bite pads instead.
Claim 17 is objected to because it recites the bite pads in lines 3 and 5.  Appropriate correction is required.  Applicant might consider reciting the pair of bite pads instead.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the one or more flexible hinges" in the last line thereof.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claims 15-16 requiring the at least one positioning element comprises a rib and a lip segment extending from the anterior arch, such recitation (with emphasis added) deems indefinite as independent 10 recites an anterior arch in OR form which alternatively deems the anterior arch deems not a part of the claimed invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cross (U.S. Patent No. 5,865,619).
	Regarding independent claim 7, Figures 13-14 and 18a-18b discloses applicant’s claimed bite pad core (278, 276, 274) of a dental guard (270) comprising a pair of bite pads (272) interconnected by an anterior arch segment (286), each of the bite pads (272) comprising opposed maxillary and mandibular occlusal surfaces (each bite pad 272 has opposing maxillary & mandibular surfaces), and a positioning element (300)  located in a posterior portion of each bite pad (272) and extending from the maxillary occlusal surface of each bite pad (Figures 18a-18b, the positioning element being adapted to be received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (column 9 lines 27-28).
	Regarding claim 8, the Cross reference, presented above, discloses applicant’s claimed bite pad core (278, 276, 274) comprising all features as recited in these claims, wherein the 
	Regarding claim 9, the Cross reference, presented above, discloses applicant’s claimed bite pad core (278, 276, 274) comprising all features as recited in these claims, wherein the positioning element (300) comprises a pair of segments (column 9 lines 26-28 describes positioning element 300 are protrusions or cones, which cones are two opposing segments slopped to intersect at a tip or elevated ridge thereof) sloping towards each other and intersecting to form an elevated ridge.
Regarding independent claim 10, Figures 13-14 and 18a-18b discloses applicant’s claimed bite pad core (278, 276) of a dental guard (270) comprising a pair of bite pads (272) interconnected by an anterior arch segment (286) , the bite pad core (278, 276, 274) comprising at least one positioning element (300) extending from a surface of the bite pads (272), the positioning element (272), when overmolded with an outer layer (276) thereby forming the dental guard (270), assists the user with positioning the dental guard relative to the user’s maxillary teeth (Cross’s positioning element 300 is fully capable of assisting the user with positioning the dental guard 270 with custom fitting thereof) during custom fitting of the dental guard (270).
Regarding claim 11, the Cross reference, presented above, discloses applicant’s claimed bite pad core (278, 274) comprising all features as recited in these claims, wherein the at least one positioning element (300) extends from a maxillary occlusal surface (see Figures of the bite pads (272) and is configured to be at least partially received in the occlusal groove between the buccal and lingual cusps of a maxillary molar (column 9 lines 26-36).

Allowable Subject Matter
Claims 1, 3-6, and 17 would be allowable upon the claims rewritten to overcome the objection(s).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMTU TRAN NGUYEN whose telephone number is (571)272-4799.  The examiner can normally be reached on 9am-5pm, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on 571-270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/CAMTU T NGUYEN/Examiner, Art Unit 3786